897 So. 2d 606 (2005)
Terry BOYD and All Other Similarly Situated Persons
v.
ALLIED SIGNAL, INC.
William J. Meyers and All Other Similarly Situated Persons
v.
Allied Signal, Inc.
Carnell Bell, et al.
v.
Honeywell International, Inc. (Formerly Allied Signal, Inc.)
Leo Hilton, et al.
v.
Honeywell International, Inc., et al.
No. 2005-C-0191.
Supreme Court of Louisiana.
April 1, 2005.
In re Honeywell International Inc. (Formerly Allied Signal Inc.); Saint Gobain Performance Plastics Corporation FDBA; Furon Company; Quality Carriers Inc.; Portersville Sales and Testing Inc.;  Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. M, No. 463,184; to the Court of Appeal, First Circuit, No(s). 2003CA1840, 2003CA 1841, 2003CA 1842, 2003CA 1843.
Denied.
VICTORY, J., would grant the writ.